   Case 1:19-cr-00033-MJA Document 7 Filed 05/09/19 Page 1 of 1 PageID #: 7



                     UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

              Plaintiff,

       v.                                                   Criminal No.: 1:19-CR-33

DAMON JOHNSON,

              Defendant.


                                            ORDER

       The above-named defendant, having been found to be indigent and entitled to

appointment of counsel under the Criminal Justice Act based upon the CJA-23 Financial

Affidavit submitted by the defendant, it is ORDERED, the Assistant Federal Public Defender,

L. Richard Walker, of 230 West Pike Street, Huntington Bank, Ste. 360, Clarksburg, West

Virginia 26301, Telephone No.(304) 622-3823, is hereby APPOINTED to represent the

defendant in this action.

       The Clerk is directed to forward a copy of this Order to the defendant, the Office of

the Federal Public Defender, United States Attorney, United States Probation, and the

United States Marshal’s Office.

DATED: May 9, 2019
